107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Yusuf TORRES, Defendant, Appellant.
No. 96-1920.
United States Court of Appeals, First Circuit.
Feb. 12, 1997.

Janet H. Pumphrey on brief for appellant.
Paul M. Gagnon, United States Attorney, and Jean B. Weld, Assistant United States Attorney, on brief for appellee.
Before SELYA, Circuit Judge, CYR, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
Defendant appeals from his sentence on the sole ground that the district court erred "in failing to consider a downward departure under U.S.S.G. § 5K2.0 because the 100-to-1 penalty for crack and powder cocaine violates the equal protection clause."   He specifically argues that, when Congress disapproved the Sentencing Commission's proposal to equalize those penalties, it violated equal protection.  However, we already have rejected the substance of that argument.  See United States v. Andrade, 94 F.3d 9, 14-15 (1st Cir.1996);  United States v. Singleterry, 29 F.3d 733, 739-41 (1st Cir.), cert. denied, 115 S.Ct. 647 (1994).  Defendant presents no discernible reason to diverge from that precedent.


2
The sentence is affirmed.  See 1st Cir.  Loc. R. 27.1.